Citation Nr: 1706535	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement from accrued amounts due a deceased beneficiary as an accrued benefit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1946 to November 1947.  The Veteran died in January 2009.  The appellant claims as his surviving spouse.  In June 2010, the appellant filed a claim for reimbursement from accrued amounts due a deceased beneficiary.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the RO.

Prior to his death, the Veteran's claim for service connection for bilateral pes planus was remanded by the Board of Veteran's appeals in August 2008 and was to return for appellate review after development by the Regional Office.  However, no valid request for substitution was received within one year of the Veteran's death and his claim for service connection for bilateral pes planus was administratively closed by the Regional office.


FINDINGS OF FACT

1. A claim for VA benefits was pending at the time of the decedent's death in January 2009.

2.  A claim for accrued benefits was not filed within one year of the decedent's death.


CONCLUSION OF LAW

The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.2, 3.3 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001).

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.

Accrued Benefits

Under 38 U.S.C.A. § 512, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  The Veteran died in January 2009, the appellant filed an application for burial benefits in February 2009.  Thereafter, the appellant filed an application for reimbursement from accrued amounts due a deceased beneficiary in June 2010.  

The Board concludes that the appellant's claim for reimbursement from accrued amounts due a deceased beneficiary as an accrued benefit must be denied as a matter of law because her claim was filed over one year after the Veteran's death.  The Board acknowledges the appellant's loss, however, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 1704 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to reimbursement from accrued amounts due a deceased beneficiary as an accrued benefit is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


